Title: From Thomas Jefferson to Robert Smith, 3 September 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Sep. 3. 
                            
                        
                        Your letters of Aug. 23. 27. 29. 30. have all been recieved. the two last came yesterday. I observe that the
                            merchants of New York & Philadelphia think that notice of our present crisis with England should be sent to the
                            streights of Sunda by a public ship, but that such a vessel going to Calcutta or into the bay of Bengal would give
                            injurious alarm; while those of Baltimore think such a vessel going to the streights of Sunda would have the same effect.
                            your proposition, very happily in my opinion avoids the objections of all parties, will do what some think useful & none
                            think injurious. I therefore approve of it. to wit that by some of the private vessels now going, instruction from the
                            department of state be sent to our Consul at the Isle of France to take proper measures to advise all our returning
                            vessels, as far as he can, to be on their guard against the English, and that we now appoint & send a Consul to Batavia,
                            to give the same notice to our vessels returning through the streigts of Sunda. for this purpose I sign a blank sheet of
                            paper, over which signature the Secretary of state will have a consular commission written, leaving a blank for the name
                            to be filled up by yourself with the name of such discreet & proper person as shall be willing to go. if he does not
                            mean to reside there as Consul, we must bear his expences out & in & compensate his time. I presume you will recieve
                            this commission & the papers you sent me, through the Secretary of state on the 8th.
                        I approve of the orders you gave for intercepting the pirate & that they were given, as the occasion
                            required, without waiting to consult me, which would have defeated the object. I am very glad indeed that the piratical
                            vessel, and some of the crew have been taken, & hope the whole will be taken: & that this has been done by the militia.
                            it will contribute to shew the expediency of an organised naval militia.
                        I send you the extract of a letter I lately wrote to Genl. Dearborne on the defence of the Chesapeake. your
                            situation will better enable you to make enquiries into the practicability of the plan, than he can. if practicable it is
                            all important.
                        I do not see the probability of recieving from Gr. Britain reparation for the wrong committed on the
                            Chesapeake, and future security for our seamen, in the same favorable light with mr Gallatin & yourself—if indeed the
                            consequence of the battle of Friedland can be to exclude her from the Baltic, she may temporize with us. but if peace
                            among the continental powers of Europe should leave her free in her intercourse with the powers who will then be neutral,
                            the present ministry, perhaps no ministry which can now be formed, will not in my opinion, give us the necessary assurance
                            respecting our flag. in that case it must bring on a war soon, and if so, it can never be in a better time for us. I look
                            to this therefore as most probably now to take place, altho’ I do most sincerely wish, that a just & sufficient security
                            may be given us, & such an interruption of our prosperity avoided. I salute you with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    